TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-03-00198-CV




            C. B. Thomson, Chief Surveyor, Texas General Land Office, Appellant

                                                 v.

                W. L. Dixon, A. W. Witcher, and Barton McDonald, Appellees




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
            NO. GN204568, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING




                            MEMORANDUM OPINION


               The parties have filed an agreed motion to dismiss. We grant the motion and dismiss the

appeal. Tex. R. App. P. 42.1(a)(2).




                                              Bea Ann Smith, Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Dismissed on Agreed Motion

Filed: June 19, 2003